     Case 1:18-cv-12331-MLW Document 32 Filed 01/03/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


 CARBONITE, INC.,

                         Plaintiff,            Civil Action No. 18-12331-MLW

            v.                                     STIPULATION OF DISMISSAL
                                                        WITH PREJUDICE
 DEEPAK MOHAN,

                         Defendant.


       IT IS HEREBY STIPULATED AND AGREED that pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii) and Local Rule 68.2, the above captioned action is dismissed with

prejudice, each party expressly waiving all rights of appeal and each party agreeing to

bear its own costs and attorneys’ fees in this matter.


       Respectfully submitted this 3d day of January 2019.

 /s/ Stephen D. Riden _________________         /s/ Andrew R. Dennington ___________
 Russell Beck (BBO # 561031)                    James F. Kavanaugh, Jr. (BBO # 262360)
 Stephen D. Riden (BBO # 644451)                Andrew R. Dennington (BBO # 666892)
 Lauren C. Schaefer (BBO # 696628)
 Beck Reed Riden LLP                            CONN KAVANAUGH ROSENTHAL
 155 Federal Street, Suite 1302                 PEISCH & FORD, LLP
 Boston, Massachusetts 02110                    One Federal Street, 15th Floor
 617.500.8660 Telephone                         Boston, MA 02110
 617.500.8665 Facsimile                         (617) 482-8200
 rbeck@beckreed.com                             jkavanaugh@connkavanaugh.com
 sriden@beckreed.com                            adennington@connkavanaugh.com
 lschaefer@beckreed.com
                                                Brett E. Coburn (Admitted Pro Hac Vice)
 Attorneys for Plaintiff Carbonite, Inc.        Georgia Bar No. 171094
                                                Kristen W. Fox (Admitted Pro Hac Vice)
                                                Georgia Bar No. 198669
                                                ALSTON & BIRD LLP
                                                1201 West Peachtree Street
                                                Atlanta, GA 30309-3424
                                                (404) 881-7000

                                                Attorneys for Defendant Deepak Mohan
